AFFIRM; and Opinion Filed May 15, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-11-01378-CV


                              MICHAEL J. COYNE, Appellant
                                               V.
 ALLSTATE INSURANCE COMPANY AND CHRISCHERYL MCDANIEL, Appellees

                        On Appeal from County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-06609-B

                            MEMORANDUM OPINION
                         Before Justices Bridges, O’Neill, and Murphy
                                  Opinion by Justice Murphy

       Michael J. Coyne, appearing pro se, appeals from a final judgment rendered following the

parties’ announcement of settlement. In two issues, Coyne contends the trial judge should have

recused himself and that no settlement exists. We affirm.

       Coyne sued appellees Allstate Insurance Company and its adjuster, Chrischeryl

McDaniel, based on Allstate’s denial of insurance coverage for property damages that resulted

from a fire at Coyne’s home. Coyne was represented by counsel in the trial court.

       The trial court record shows that on the third day of a jury trial, following the close of

evidence, the parties announced a settlement. Counsel dictated the terms of the settlement into
the record, and Coyne stated his agreement with the terms. The trial court’s final judgment

recites these proceedings and events and concludes with an order that the parties take nothing on

their claims and counterclaims.

       Coyne filed a pro se appeal, and his original brief was rejected for numerous errors,

including the failure to provide a statement of the case, the course of the proceedings, the trial

court’s disposition, and appropriate record references. He filed an amended brief, which remains

unclear and contains no references to the record. We address what appear to be his two issues in

this context.

       Coyne first complains the trial judge “should have recused himself from hearing the

case” because “his wife had been a senior attorney for defense council [sic].” The brief contains

no record citation. Coyne’s argument is that on the morning of the last day of trial, his attorney

learned that the judge’s wife had worked for defense counsel and the judge “in the past” had

recused himself from hearing cases involving that firm. In addition to not citing the record,

Coyne does not state at what point the employment may have occurred or that he or his counsel

suggested recusal.

       Grounds for a trial judge’s recusal can be waived. See In re Union Pac. Res. Co., 969
S.W.2d 427, 428 (Tex. 1998) (orig. proceeding). To preserve his complaint for appellate review,

Coyne was required to present the trial court with a timely request, motion, or objection, state the

specific grounds therefor, and obtain a ruling. See TEX. R. APP. P. 33.1(a). He has not provided

any citation to the record showing information required for recusal or that he made a timely

request, motion or objection. See TEX. R. APP. P. 38.1(i). Accordingly, we have no basis to

consider Coyne’s first issue. We overrule issue one.




                                               -2-
       Similarly, Coyne provides no record showing he did not consent to the settlement

referenced in the final judgment. Id. Conversely, appellees provided the transcript of the

proceedings in which the settlement was announced to the trial court and Coyne stated his

understanding of the agreement recited. Thus, Coyne has failed to provide sufficient information

to make his appellate complaint viable. We overrule his second issue.

       Having overruled Coyne’s two issues, we affirm the judgment of the trial court.




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE




111378F.P05




                                             -3-
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL J. COYNE, Appellant                          On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-11-01378-CV        V.                         Trial Court Cause No. CC-09-06609-B.
                                                     Opinion delivered by Justice Murphy.
ALLSTATE INSURANCE COMPANY                           Justices Bridges and O’Neill participating.
AND CHRISCHERYL MCDANIEL,
Appellees

In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees Allstate Insurance Company and Chrischeryl
McDaniel recover their costs of this appeal from appellant Michael J. Coyne.


Judgment entered this 15th day of May, 2013.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE




                                               -4-